Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Community Hospital Corporation and                      Appeal from the 71st District Court of
 ContinueCare Hospital of Tyler, Inc.,                   Harrison County, Texas (Tr. Ct. No. 18-
 Appellants                                              0718). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
 No. 06-19-00052-CV           v.                         Justice Carter* participating.      *Justice
                                                         Carter, Retired, Sitting by Assignment.
 Select Specialty Hospital - Longview, Inc.,
 Appellee



        As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
        We further order that the appellants, Community Hospital Corporation and ContinueCare
Hospital of Tyler, Inc., pay all costs of this appeal.


                                                         RENDERED SEPTEMBER 17, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk